Citation Nr: 1708011	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, from March 28, 2013, to April 23, 2013, in excess of 30 percent from August 1, 2013, to January 6, 2014, and in excess of 10 percent beginning January 7, 2014.  

2.  Entitlement to a disability rating in excess of 10 percent from January 7, 2014, for a low back disorder.

3.  Entitlement to an earlier effective date than January 7, 2014, for the grant of a 10 percent disability rating for service-connected low back disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1957 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2014 rating decisions by Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).  The March 2014 decision granted service connection for ischemic heart disease and increased the Veteran's rating for his service-connected back disability.  

The TDIU claim was initially before the Board in January 2013.  Then, it was remanded with other claims.  Subsequently, the Board remanded the issue of TDIU for further development in February 2016.  This issue has been returned to the Board for appellate consideration.

Regarding the Veteran's increased rating claims for service-connected heart and back disorders, the March 2014 rating decision assigned the current ratings provided.  The Veteran submitted a notice of disagreement as the ratings assigned for both conditions and with the effective date assigned for the 10 percent rating assigned for the low back disorder in April 2014.  In February 2016, the Board assumed jurisdiction of the claims and remanded them for issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC in September 2016, and the veteran perfected his appeal in October 2016.  Thereafter, the claims were certified to the Board for appellate consideration.  

The Veteran's coronary artery disease was assigned a 100 percent rating based on convalescence from April 24, 2013, to September 30, 2013, following an April 24, 2014, coronary artery bypass graft.  As this is the maximum available benefit for this condition for coronary artery disease, the Board will not consider whether a higher rating is warranted for this period.  

As a final matter, in March 2014, the RO informed the Veteran's attorney that he was not eligible for attorney fees for the matters decided in the March 2014 rating decision.  The Veteran's attorney filed a notice of disagreement with this decision in April 2014.  The RO issued a statement of the case in August 2014, and the attorney filed a timely substantive appeal that same month.  

Though the Veteran's attorney has perfected his appeal as to this issue, the Board will not address it in this decision.  Notably, the RO has not yet certified the issue to the Board, and it is not clear whether any further development remains outstanding or necessary.  In addition, the representative in his August 2014 substantive appeal asserted that a favorable decision in an outstanding appeal would favorably affect his appeal.  Under these circumstances, the Board currently declines jurisdiction over this matter; it will be addressed in a later decision if otherwise in order.  

The issues of entitlement to an earlier effective date and an increased rating for the Veteran's low back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 28, 2013, to April 23, 2013, the Veteran's coronary artery disease has not approximated more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  From August 1, 2013, to January 6, 2014, the Veteran's coronary artery disease has not approximated more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

3.  Beginning January 7, 2014, the evidence demonstrates radiographic findings of cardiac hypertrophy but does not approximate more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for coronary artery disease, from March 28, 2013, to April 23, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for an initial rating in excess of 30 percent for coronary artery disease, from August 1, 2013, to January 6, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005.

3. Beginning January 7, 2014, the criteria for an increased 30 percent disability rating for coronary artery disease for coronary artery disease have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for coronary artery disease status post coronary artery bypass graft.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded VA examinations in connection with his claims in January 2014 and May 2016.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination).

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  The Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings

	Factual History

The Veteran submitted a claim of entitlement to service connection for ischemic heart disease in March 2013.  Records from the Memorial Hospital in Jacksonville show a left heart catheterization with selective left and right coronary artery angiogram and left ventricular angiogram in early April 2013.  Coronary artery bypass surgery was recommended at that time.  Shortly thereafter, the Veteran underwent a coronary artery bypass surgery on April 24, 2013.  

The earliest indication of coronary artery disease is from a March 14, 2013, treatment record from the First Coast Cardiovascular Institute, P.A.  The Veteran had experienced chest pain over the previous several months with jaw pain with exertion and relieved with rest.  The Veteran was compliant with all medications and he denied dizziness, syncope, abdominal pain, blood in stool, and lower extremity edema.  The Veteran also had bilateral calf and thigh claudication that would have onset after walking one and a half blocks.  The Veteran's functional capacity was estimated as 7 METs, and his calculated ejection fraction was 67 percent.  

April 2013 records from the Cardiothoracic and Vascular Surgical Associates, P.A., from before the Veteran's bypass surgery, show the Veteran presenting with coronary artery disease with chest pressure and jaw pain.  The symptoms did not include orthopnea, paroxysmal nocturnal dyspnea, dyspnea with exertion, or pedal edema.  The Veteran described his pain as sharp and pressure-like, and the onset of pain was gradual.  Symptoms would be exacerbated by walking, stress, and exercise, while symptoms were not exacerbated by cold weather or eating.  The symptoms would be relieved by rest but not by sublingual nitroglycerin or supplemental oxygen.  Associated symptoms included fatigue but not syncope, weight gain, or medication intolerance.  The Veteran was noted to be able to perform activities of daily living without limitation.  

VA provided an examination for this claim in January 2014.  On examination, the examiner noted that the Veteran's heart disease required continuous medication for the diagnosed disorder.  The medications included Aspirin, Atorvastatin Calcium, and Atenolol.  The examiner did not provide a stress test because it was not required as part of the Veteran's treatment plan.  In the remarks section, the examiner explained that cardiac stress testing is medically contraindicated for examination purposes as the METs are easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The examiner estimated that greater than seven to 10 METs would result in dyspnea and fatigue.  The METs level was noted to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner found no objective evidence of left ventricular ejection fraction.  

In the April 2014 notice of disagreement, the Veteran's attorney argued that the January 2014 examiner, whose qualifications were not cited, stated that the Veteran's claims folder was not reviewed, and no diagnostic exercise test or other studies were conducted.  The representative also disagreed with the METs level assigned, as the Veteran had reported that he could not mow his lawn, help his wife clean the house, or stand for a long time.  

The Veteran underwent another VA examination in May 2016.  During the clinical interview, the Veteran described not regaining his normal strength since his bypass surgery.  He was unable to do yard work because he would become tired easily and would need to catch his breath.  It was reportedly hard to work when it was sunny.  He was able to walk one mile slowly and use an exercise machine at his house for two to three minutes.  Continuous medication was required for control of the Veteran' heart conditions.  The examiner listed them as Aspirin, Atenolol, and Losartan.  The Veteran had not suffered myocardial infarction.  He did not have congestive heart failure, arrhythmia, a heart valve condition, any infections cardiac conditions, or pericardial adhesions.  The Veteran had not had any hospitalizations other than his bypass surgery in 2013.  A review of July 2013 chest x-rays showed evidence of cardiac hypertrophy.  The examiner did not find cardiac dilatation.  Regarding the METs level, the examiner found that cardiac stress testing is medically contraindicated for examination purposes as the METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  Further, the examiner found that a stress test would result in unnecessary risk because the Veteran was on Atenolol, a beta blocker, and a stress test would have required temporary cessation of the medication.  Based on an interview-based METs test, the examiner estimated that greater than seven to 10 METs would result in fatigue.  The examiner further found that the Veteran's heart condition would not impact his ability to work.  Explaining, the examiner found that the Veteran's heart disease would not preclude sedentary and light duty employment.  Physical labor was precluded, however.  

In the substantive appeal, the Veteran's representative argued that the May 2016 examination was inadequate due to contaminated stress testing.  Specifically, he argued that because the Veteran was taking Atenolol, the examiner's estimation of greater than seven to 10 METs had no basis.  

The Board has also reviewed VA treatment records.  However, other than noting that the Veteran had coronary artery disease status post coronary artery bypass graft surgery, the records do not otherwise provide insight into the present severity of the condition.  

	Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38  C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's coronary artery disease has been rated under Diagnostic Code 7005.  Pursuant to Diagnostic Code 7005, a 10 percent rating is assigned for CAD when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2016).

In a February 2014 rating decision, the RO granted service connection for ischemic heart disease (coronary artery disease) and assigned a 10 percent evaluation, effective March 28, 2013.  In the March 2014 rating decision, the RO identified a clear and unmistakable error in the evaluation assigned in the February 2014 rating decision, and assigned a 30 percent evaluation from March 28, 2013, to April 23, 2014, a 100 percent evaluation from April 24, 2013, to September 30, 2013, a 30 percent evaluation from August 1, 2013, to January 6, 2014, and a 10 percent evaluation beginning January 7, 2014.  As noted in the introduction, the Board will consider whether higher ratings are warranted for the periods of the appeal before and after the 100 percent evaluation assigned from April 24, 2013, to September 30, 2013.  

After a thorough review of the record, the Board finds that a disability rating in excess of 30 percent is not warranted for from March 28, 2013, to April 23, 2013, and from August 1, 2013, to January 6, 2014.  The evidence does not demonstrate more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The lowest functional impairment as estimated by METs was found to be seven in March 2013, when the Veteran was initially diagnosed with coronary artery disease.  His ejection fraction was found to be 67 percent at that time.  Neither of these findings approximate a level of severity that warrants the next higher rating of 60 percent.  Therefore, for these periods of appeal, a higher disability rating is not warranted.  

However, the Board finds that an increased rating of 30 percent is warranted beginning January 7, 2014.  The May 2016 examiner found evidence of cardiac hypertrophy when reviewing x-ray images from July 2013.  One of the criteria listed in Diagnostic Code 7005 for a 30 percent rating is a finding of cardiac hypertrophy on x-ray.  This has clearly been met.  Therefore, a higher 30 percent disability rating is warranted.  However, a higher 60 percent disability rating is not warranted beginning January 7, 2014.  As with the earlier appeal periods, the evidence does not demonstrate more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case as the Veteran's service connected disability has consistently been characterized as coronary artery disease or ischemic heart disease. All potentially applicable diagnostic codes have been considered. 38 C.F.R. § 4.104, DCs 7005-7017 (2015); See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board regrets the impression of the Veteran's representative that the January 2014 and May 2016 examinations were inadequate, partially due to his not recognizing the examiner's medical credentials or due to the Veteran being given interview-based METs tests.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, upon review of the VA examination reports, the Board notes that the examiners detailed the Veteran's symptoms, indicated review of the medical records in the claims file, and provided explanations for any shortcomings.  Regardless, the findings of the January 2014 examination are not inconsistent with the findings at the May 2016 VA examination, and the findings in both examinations are validated by contemporaneous medical records.  

Further, to the extent the representative disagrees with the estimation of METs levels through interview-based means, the Board notes that Diagnostic Code 7005 permits an interview-based METs estimation when a laboratory determination cannot be done for medical reasons.  Here, the examiners provided adequate reasons for not providing a METs, finding that a stress test was medically contraindicated for examination purposes as the METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  Further, the test would have constituted an unnecessary medical risk.  38 C.F.R. § 4.104.  

Further, the use of medication is contemplated by Diagnostic Code 7005 when the criteria for a 10 percent rating list treatment by continuous medication.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board finds the circumstances of this case to be analogous to those presented in McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Although McCarroll involved the interpretation of a hypertension diagnostic code, the reasoning in that case concerning the effects of medication when the diagnostic code expressly contemplates the use of medication applies equally to the interpretation of Diagnostic Code 7005.  As such, the instant case, and the Veteran's use of medication to treat his coronary artery disease, does not implicate Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) ("a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.").  Therefore, the Board finds that the representative's argument against the validity of the May 2016 VA examination to be unpersuasive. 

The Board has also considered the lay statements made by the Veteran and his representative, contending that the Veteran's coronary artery disease is worse than rated.  First, the Board notes that an increased rating of 30 percent is granted in the instant decision from January 7, 2014.  Regardless, the Board recognizes that it is contrary to the law to categorically reject non-expert opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus, or the severity of a condition, and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the Veteran is competent to report fatigue upon performing certain activities.  However, coronary artery disease is an insidious process not apparent to observation.  Absent any indication that the Veteran or his representative have requisite expertise to comment on the severity of coronary artery disease, the Board finds that the statements are not competent lay evidence.  As such, they are accorded little probative weight.  In any event, the statements are outweighed by the objective medical evidence of record.  

In sum, the preponderance of the evidence is against an initial disability in excess of 30 percent from March 28, 2013, to April 23, 2013, and from August 1, 2013, to January 6, 2014, for the Veteran's coronary artery disease.  From January 7, 2014, however, a higher disability rating of 30 percent is granted.  The preponderance of the evidence is against a disability rating in excess of 30 percent for the entirety of the appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


	Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's coronary artery disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's heart disease is currently rated under DC 7005.  The symptoms are fatigue and dyspnea on exertion.  X-ray findings have also shown cardiac hypertrophy.  These are all explicitly considered in the rating criteria.  In addition, the schedular rating criteria for the Veteran's heart disease also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations. 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Entitlement to an initial rating in excess of 30 percent for coronary artery disease from March 28, 2013, to April 23, 2013, is denied.  

Entitlement to an initial rating in excess of 30 percent for coronary artery disease from August 1, 2013, to January 6, 2014, is denied.  

Beginning January 7, 2014, an increased disability rating of 30 percent, but not higher, for coronary artery disease is granted.


REMAND

As noted in the Introduction, the Board assumed jurisdiction of the claim of entitlement to an increased rating for a low back disorder in February 2016 and remanded the claim for issuance of an SOC.  Further review of the April 2014 notice of disagreement shows that the Veteran also disagreed with the effective date assigned for the 10 percent rating for the Veteran's low back disorder in the March 2014.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the earlier effective date appeal must be remanded so that the RO may issue an SOC.  The claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  

The Board further finds that the issue of entitlement to an increased rating for a low back disorder is inextricably intertwined with the remanded claim of entitlement to an effective date earlier than January 7, 2014, for the 10 percent rating assigned to the low back disorder in the March 2014 rating decision.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, remand is appropriate for the increased rating claim.  In addition, the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim being remanded.  Id.  Thus, determination of the Veteran's TDIU claim must be deferred until after the increased rating claim has been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran regarding the issue of entitlement to an earlier effective date than January 7, 2014, for the grant of an increased 10 percent rating for the Veteran's back disability.  Return the issue to the Board only if the Veteran perfects a timely appeal.  

2.  Readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


